Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities: “CTX” should be –cyclophosphamide (CTX)--. (The acronym “CTX” should be spelled out for clarity as to what it is).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “wherein said detection comprises…..”. It is not clear as to which detection is being referred: the baseline detection or the three-month detection (recited in claim 1, from which claim 13 depends.)
	Also, claim 13 recites “wherein said detecting contacting said urine sample with a composition comprising one or more detection agents specific for ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin.” Emphasis added. Examiner notes that claim 13 recites only 5 proteins. However, claim 1, from which claim 13 depends, recites “the protein set consisting of:….[the 6 proteins]”. Emphasis added. Claim 13 lacks clarity as to whether claim 13 also requires that the protein set consists of the 6 proteins listed in claim 1 (as opposed to more or less than the 6 proteins listed.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Brunner et al. (IDS, Vol. 68, No. 7, July 2016, pp 1003-1011, hereinafter “Brunner”) in view of 
Wither et al. (US 2017/0315119, Pub Date: 02/02/2017, hereinafter “Wither”).
Regarding claim 1, Brunner teaches the development of a renal activity index of lupus nephritis [RAIL] in children comprising detecting each protein in a protein set in a sample obtained from said individual, wherein the protein set comprises ceruloplasmin, kidney injury molecule 1 (KIM-1), monocyte chemotactic protein 1 (MCP-1), adiponectin, and hemopexin (see abstract and page 1004, at first two full paragraphs, and last two paragraphs, disclosing these 6 biomarkers as urine biomarkers (UBMs)). Brunner teaches that these UBS predicted LN-activity with a high degree of accuracy (see abstract).
Brunner also states that RAIL can allow for personalized monitoring of LN [lupus nephritis] and its therapy (see p. 1010, last full paragraph).
Thus Brunner teaches detecting each of the 6 proteins listed above. RAIL score is also calculated which can identify 90% of all cases with high LN-activity status. See paragraph spanning pages 1008-1009.
Since Brunner suggests detecting the 6 proteins for monitoring lupus nephritis, it would have been predictable by one skilled in the art to measure the 6 proteins at two points in time in order to monitor the therapy since the skilled artisan would have recognized that a comparison at two points in time is needed to monitor whether the therapy is making improvements.
However Brunner is silent as to the subsequent detection being 3 months after lupus nephritis (LN) therapy. Brunner is also silent as to classifying the individual as an LN therapy non-responder or an LN therapy responder based on the RAIL score, and treating the LN therapy responder with LN therapy or treating the LN therapy non-responder with an alternative therapy.
However, Wither teaches these limitations.
Wither teaches a method comprising detecting a baseline expression level of one or more proteins in a urine sample (paragraph 0060) obtained from an individual diagnosed with childhood onset systemic lupus erythematosus (cSLE) (paragraph 0088), said one or more proteins being selected from kidney injury molecule 1 (KIM-1) (paragraph 0098), monocyte chemotactic protein 1 (MCP-1) (paragraph 0013), adiponectin (paragraph 0017);
detecting a three-month expression level of one or more proteins in a urine sample obtained from said individual, said three-month expression level being detected following three months of lupus nephritis (LN) therapy in said individual (paragraphs 0092-0094); 
comparing said baseline expression level and said three-month expression level (paragraphs 0092-0098);
classifying said individual as an LN therapy non-responder or an LN therapy responder based on said comparing (paragraph 0092); and 
treating said LN therapy responder with said LN therapy or treating said LN therapy non-responder with an alternative therapy (paragraph 0093).
More specifically, Wither teaches a “method for monitoring disease activity, optionally for identifying exacerbation of LN or onset of new LN, and/or stratifying patient with regards to extent of renal injury, and optionally wherein the one or more target biomarkers are selected from the LN biomarker set or the reduced biomarker set or the screening biomarker set, optionally wherein the method further comprises treating the subject and/or intensifying treatment according to the disease activity.” Paragraph 0090.
“In an embodiment, the method is for distinguishing SLE [Systemic Lupus Erythematosus] with active LN [lupus nephritis] from SLE active without LN (e.g. active non-LN), and optionally the one or more target biomarkers are selected from the LN biomarker set or the reduced biomarker set or the screening biomarker set.” Paragraph 0091.
“In an embodiment, the urine sample is obtained from a subject that has received or is receiving treatment for LN and a decrease in one or more target biomarker levels shown to be increased in Table 1 or Table 2 compared to a control indicates the subject has responded or is responding to the treatment.” Paragraph 0092.
 “For example the panel, detection agents and methods described herein can be used for disease and treatment monitoring, prognosing disease outcome (i.e. in the absence or presence of treatment).  For example detecting an increase in one or more SLE biomarkers listed in the SLE biomarker set as elevated compared to a control indicates the subject has or has an increased likelihood to develop SLE and a lack of increase indicates the subject does not have and/or is unlikely to develop SLE.  Also in a further example, detecting an increase in one or more LN biomarkers listed in Table 1 or Table 2 as elevated compared to a control indicates the subject has or has an increased likelihood to develop LN.  Appropriate treatment can be initiated.  The methods described herein can also be used to monitor a LN flare and/or monitor response to a treatment.  If a treatment is not working it can be modified, stopped and/or an alternative intervention can be taken.” Paragraph 0093 (emphasis added).
 “In embodiments monitoring treatment response and/or disease progression, the method can be repeated, for example after about 1 month, about 2 months, about 3 months, about 4 months, about 5 months, about 6 months, about 7 months, about 8 months, about 9 months, about 10 months, about 11 months, about 12 months, about 13 months, about 14 months, about 15 months, about 16 months, about 17 months, about 18 months, about 19 months, about 20 months, about 21 months, about 22 months, about 23 months, or about 24 months after a flare or the initiation of treatment.  In embodiments for monitoring treatment, or monitoring progression or regression, the subject value is compared to for example either a control such as a population reference value or an earlier sample or reference level of the subject (i.e. a subject control).” Paragraph 0094 (emphasis added).
Thus, Wither teaches these limitations that are missing in Brunner: a subsequent detection that is 3 months after lupus nephritis (LN) therapy; classifying the individual as an LN therapy non-responder or an LN therapy responder based on the RAIL score; and treating the LN therapy responder with LN therapy or treating the LN therapy non-responder with an alternative therapy. One skilled in the art would have been motivated to utilize the detection of the 6 proteins and their RAIL score disclosed by Brunner to monitor the progression of lupus nephritis and its therapy, after 3 months for example, in order to determine whether to continue the LN therapy or utilize an alternative therapy if the LN therapy used is not working, as taught by Wither.  
Regarding claim 7, Wither teaches the method wherein said LN therapy is mycophenolate or cyclophosphamide (CTX) (paragraph 0095). Specifically, Wither teaches that in an embodiment, the treatment is part of the standard of care when a patient has been diagnosed with active lupus nephritis. Wither discloses that immunosuppressant drugs used for the treatment and/or management of LN include plaquenil, imuran, mycofenolate, and cyclophosphamide. Para. 0095. It would have been obvious to one skilled in the art to utilize the drugs disclosed by Wither as the LN therapy in the Brunner-Wither invention since Wither teach that they are known LN and standardized LN therapy.
Regarding claim 8, Brunner teaches the method wherein said treatment further comprises an angiotensin system-blocking drug (Brunner, page 1005, Table 1). 
Regarding claim 9, in the Brunner-Wither combination as discussed above regarding claim 1, the LN is proliferative LN as taught by Wither (paragraph 0061).
	Regarding claim 11, Wither suggests use of a computer for at least one step (see paragraph 0124).
Regarding claim 12, Brunner teaches the method wherein said individual is between less than 18 years of age (Brunner, page 1005, bottom of right column “Results” continued to page 1006, mean age was 15.7 +/- 3.01 years). 
Regarding claim 13, see discussion of claim 1 above discussing the detection of the 6 proteins which are recited in claim 1 and claim 6. Brunner teaches that the sample is a urine sample (see page 1004, right column, disclosing urinary biomarker assays.
Regarding claim 14, Brunner teaches that the biomarkers are measured by enzyme-linked immunosorbent assay (ELISA). Brunner also teaches that one or more detection agent is an antibody (Wither, paragraph 0064).
Regarding claim 22, Wither suggests detection wherein the LN is proliferative LN (Wither, paragraph 0061).
Regarding claim 23, Wither suggests LN therapy that is CTX (Wither, paragraph 0095).

Response to Arguments

Applicant has amended claim 1 to recite that each of the proteins listed are detected. Applicant argues that Wither does not teach each of the claimed biomarkers (lacking at minimum any teaching or suggestion of the biomarker ceruloplasmin). 
In the amended grounds for rejection above, Brunner is utilized as the primary reference, teaching detection of each of the 6 proteins listed in Applicant’s claim 1.
Brunner is silent as to the subsequent detection being 3 months after lupus nephritis (LN) therapy. Brunner is also silent as to classifying the individual as an LN therapy non-responder or an LN therapy responder based on the RAIL score, and treating the LN therapy responder with LN therapy or treating the LN therapy non-responder with an alternative therapy. However, Wither teaches these limitations as discussed above. One skilled in the art would have been motivated to utilize the detection of the 6 proteins and their RAIL score disclosed by Brunner to monitor the progression of lupus nephritis and its therapy, after 3 months for example, in order to determine whether to continue the LN therapy or utilize an alternative therapy if the LN therapy used is not working, as taught by Wither.  
Applicant further argues that Brunner does not teach or suggest the use of the recited biomarkers for use in determining responder-non-responder status and therefore cannot be relied upon for this feature of the claims.
Examiner notes however that Wither is relied upon (in the last Office action, as well as the present Office action) for teaching this feature of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120077690 (Discloses adiponectin, KIM-1, NGAL, and MCP-1 as biomarkers for determining renal status.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ann Montgomery/Primary Examiner, Art Unit 1641